Citation Nr: 0830790	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus that developed as a result of prolonged exposure to 
noise during service.  No hearing loss was found at the time 
of his separation from service.  In September 2004, a VA 
examiner found that the veteran had bilateral sensorineural 
hearing loss and tinnitus, but could not render an opinion as 
to etiology of these disabilities without resorting to 
speculation due to the absence of the veteran's service 
medical records.  The examiner reported that the veteran's 
noise exposure in service occurred during a helicopter ride. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for hearing loss is regulated at 
38 C.F.R. § 3.385, which specifies the minimum levels of 
hearing impairment, as measured in audiometric testing, that 
are considered a disability for VA benefits purposes.  In 
Hensley v. Brown, 5 Vet. App. 155 (1993), the United States 
Court of Appeals for Veterans Claims (Court) noted that 38 
C.F.R. § 3.385, "does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service."  5 
Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.

5 Vet. App. at 160.

In June 2005, the RO requested an addendum audiological 
opinion from a VA audiologist based on his review of the 
veteran's claims file, to specifically include the veteran's 
service medical records.  The audiologist noted that the 
veteran had normal hearing at his entry and separation from 
service.  He also noted the absence of a complaint of 
tinnitus in service, and went on to opine that the veteran's 
"hearing loss and tinnitus were not as likely as not related 
to his military service."  The audiologist did not provide 
the reasons for his opinion as the RO had requested.  

Keeping the Court's holding in Hensley in mind, the June 2005 
VA audiology addendum opinion must be considered inadequate 
for rating purposes.  This is especially so when considering 
that the veteran's noted history of noise exposure on the 
September 2004 VA examination report is inaccurate.  That is, 
the September 2004 VA examiner noted only that the veteran 
had inservice noise exposure during a helicopter ride.  
However, statements from the veteran, to include his August 
2004 claim for service connection, show that while he 
attributes the onset of tinnitus to a helicopter ride in 
service, he attributes his hearing loss to noise exposure as 
a crew member of a Mohawk twin turbine engine plane as well 
as his work on the flight lines as an airborne sensor 
specialist.  His personnel record (DD Form 214) indeed shows 
that he served as an airborne sensor specialist.

In short, the Board agrees with the veteran's 
representative's August 2008 request that the veteran be 
afforded a new examination for the purpose of obtaining a 
well reasoned medical opinion that takes into account the 
veteran's noise exposure in service.  Accordingly, the Board 
will remand the hearing loss and tinnitus claims for a VA 
audiology examination, with audiometric testing, review of 
the veteran's claims file, and an opinion as to whether it is 
at least as likely as not that the veteran's current hearing 
loss and tinnitus developed as a result of his noise exposure 
during service.  38 C.F.R. § 3.159(c)(4).  Any outstanding 
pertinent medical records should also be obtained.  
38 U.S.C.A. § 5103A(b).  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claims on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Afford the appellant a VA audiology 
examination to ascertain the etiology of 
his bilateral hearing loss and tinnitus.  
The claims file must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examiner should be asked 
to review and comment on the evidence of 
record, to include the veteran's service 
records and service treatment records, and 
determine whether:  

a) the appellant had acoustic trauma 
in service; specifically addressing 
whether appellant's service duties, 
to include as an airborne sensor 
specialist, exposed him to acoustic 
trauma; and 

(b) whether it is at least as likely 
as not (a 50% degree of probability 
or higher) that the veteran's 
present bilateral hearing loss and 
tinnitus are related to his military 
service.

2.  After completion of the above and any 
additional development of the evidence 
deemed necessary, review the record and 
determine if the appellant's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus can be 
granted.  If the claims are not granted, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

